DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is CON of 16/261,322. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 and 10/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 10/26/2020 are accepted to by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable Douglas-Hamilton et al. (US 2010/0118395) in view of Shpizel et al (US 7,019,877).
Regarding claim 1, Douglas-Hamilton teaches a moveable-beam laser objective assembly (refer to US 2010/0118395) for mounting onto a turret of a microscope having a camera (see abstract), comprising: 
a modular objective body (modular objective assembly 100, [0021]) including an objective (objective 120, [0021]) having an optical axis (“objective 120 .. has an optical axis”, [0022]); 
a dichroic mirror located within the objective body (dichroic mirror 124,[0027]) and positioned at an angle relative to the optical axis (Fig 1A shows the dichroic mirror 124 positioned at an angle relative to the optical axis), the mirror configured to direct a laser beam through the objective (Fig. 1A shows the laser path 535, [0027]) and toward a target  for performing laser microsurgery (Fig. 1B shows a laser beam through the objective and toward a target on the stage) and configured to direct an indicator beam (“indicator beam 322”, [0030]) toward the camera (focuses the indicator beam 322 to the image plane, either at the eyepiece or on a camera, [0044]), in a direction opposite to that of the laser beam (see indicator beam path 335 in Fig. 1A and Fig. 1B shows “eyepiece or on a camera” [0044]), for providing a visible indication of the laser beam position on the target (“providing a visible indication of the position of the laser via the eyepiece”, [0007]); a mirror frame on which the mirror is mounted (Fig. 2 shows a mirror 124 with frame on which the mirror is mounted). 
Douglas-Hamilton doesn’t explicitly teach the mirror frame having a socket to accommodate the mirror and configured to be moveable on two axes; a restoring support configured to provide a restoring force to the mirror frame substantially perpendicular to its plane; a kinematic support configured to generate force against the mirror frame in a direction opposite to that of the restoring force, the kinematic support controllable by a computer; and at least one rod or fiber secured to the objective body, the rod or fiber constructed and arranged to constrain the mirror frame against yaw motion (A yaw motion is a side to side movement of the nose of the aircraft as shown in the animation. The yawing motion is being caused by the deflection of the rudder of this aircraft).
Douglas-Hamilton and Shpizel are related to light beam deflectors. 
Shpizel teaches a mirror frame on which the mirror is mounted, the mirror frame having a socket to accommodate the mirror (Fig. 1 shows mirror frame having a socket to accommodate the mirror 20) and configured to be moveable on two axes (axis of oscillation and axis of rotation, [abstract]); a restoring support configured to provide a restoring force to the mirror frame substantially perpendicular to its plane; 
a kinematic support configured to generate force against the mirror frame in a direction opposite to that of the restoring force (Figs. 1-3, a mirror 20, frame 40 and an actuation system includes spring members 24, 26;  for moving the mirror frame and the mirror, “a mirror 20 that is pivotally mounted about an axis of oscillation BB' to a selectively rotatable frame 40 using first and second resilient spring members 24, 26” [col. 6, lines 7-12], the actuation system comprising a restoring support system configured to provide a restoring force to the mirror frame substantially perpendicular to its plane; similar structure as the Applicant defined in the specification “the kinematic support system is a three-point support system comprising two linear actuators and a pin configured to contact the mirror frame”, [0007], Fig. 1 of the reference shows two linear actuators, spring members 24, 26, and the “mirror 20 is pivotally mounted” [col. 6, lines 8-9], that makes the kinematic support system), mirror that may be controllably tilted or oscillated [abstract] by motor or magnet, magnetic field, e.g., such as switching the polarity of the core, for the purposes of manipulating the permanent magnet and the mirror, the windings of the electromagnet may be supplied with a controlled voltage waveform [col. 3, lines 31-46]) the kinematic support controllable by a computer (“a waveform generator, processor, or other control device may be utilized to supply the windings of the electromagnet and DC motor with cooperative control waveforms to generate a desired deflection pattern …”; [col. 4, lines 27-40 and Col. 8, lines 51-67]); 
and at least one rod (“first and second posts 32, 34” [col. 6, lines 12-14] and “non-magnetic bronze rod 36”, [col. 6, lies 58-59], Fig. 2) or fiber secured to the objective body (see in view of Fig. 2, mirror 20 is disposed in a plane perpendicular to the axis of rotation A A' when in this neutral position, [col. 6, lines 65-67]; Douglas-Hamilton shows objective body and the mirror), the rod or fiber constructed and arranged to constrain the mirror frame against yaw motion (Fig. 1 shows rod constructed and arranged to constrain the mirror frame against yaw motion with spring members 24, 26; posts 32, 34 screws 28 magnet 44, coil 56, shaft 62 and screw 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Douglas-Hamilton to add a socket to accommodate the mirror and configure to be moveable on two axes; a restoring support configured to provide a restoring force to the mirror frame; a kinematic support configured to generate force against the mirror frame in a direction opposite to that of the restoring force, the kinematic support controllable by a computer; and at least one rod secured to the objective body to construct and arrange to constrain the mirror frame against yaw motion as disclosed by Shpizel, for the predictable result of moving and positioning the mirror, generate a desired deflection pattern and allowing a simplified and controllable deflection of light beam to the target for proper image collection as disclosed by Shpizel in col. 3, lines 15-24 and col. 4, lines 27-40 and Col. 8, lines 51-67 (for controllably deflecting a light beam is provided.  The method allows for simplified deflection of the light beam … for positioning and/or moving a mirror to controllably deflect a light beam). 
Regarding claim 5, the objective assembly according to claim 1 is rejected (see above). 
Douglas-Hamilton in view of Shpizel teaches the objective assembly according to claim 1.
Shpizel further teaches the restoring support comprises one or more magnets (magnet 44, 54 ferromagnetic rod)) or one or more springs positioned between the mirror frame and the objective body (spring members 24, 26 positioned between the mirror frame and the objective body, Fig. 1, [col. 6, lines 7-25]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the objective assembly of Douglas-Hamilton in view of Shpizel to include one or more magnets or one or more springs positioned between the mirror frame and the objective body as taught by Shpizel for the predictable result of having the mirror multiple degrees of freedom and allowing the mirror for a plurality of beam deflection applications, as taught by Shpizel in abstract.
Regarding claim 9, the objective assembly according to claim 1 is rejected (see above). 
Douglas-Hamilton in view of Shpizel teaches the objective assembly according to claim 1.
Douglas-Hamilton teaches the mirror having a first side for directing the laser beam and a second side for directing the indicator beam (see Fig. 1, indicator path 335, [0030]; “objective mirror surface 124a and is reflected off the objective mirror 124 into a third laser path 535”, [0027])
Regarding claim 10, the objective assembly according to claim 1 is rejected (see above). 
Douglas-Hamilton in view of Shpizel teaches the objective assembly according to claim 1.
Douglas-Hamilton further teaches the objective assembly of claim 1, wherein a first side surface of the mirror facing the objective lens has a reflective coating thereon (“124b can include a reflector coating”, [0033].

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable Douglas-Hamilton et al. in view of Shpizel et al. as applied to claim 1, and further in view of Um (US 5,159,225).
Regarding claim 2, the modular microscope objective assembly according to claim 1 is rejected (see above). 
Douglas-Hamilton in view of Shpizel teaches the modular microscope objective assembly according to claim 1.
Shpizel further teaches the kinematic support comprises at least one linear actuator, each linear actuator comprising a rod configured to contact the mirror frame, and spring configured to move the mirror. (Fig. 1 shows two spring members 24, 26, each linear actuator comprising a rod 32, 34 configured to contact the mirror frame below mirror 20; and the “mirror 20 that is pivotally mounted” [col. 6, lines 8-9]).
Douglas-Hamilton in view of Shpizel teaches the objective assembly according to claim 1.
Douglas-Hamilton and Shpizel does not explicitly teach the objective assembly of claim 1, wherein each linear actuator comprises a rod configured to contact the mirror frame, and a piezoelectric transducer configured to move the respective rod.
Douglas-Hamilton and Um are related to mirror actuator. 
Um teaches linear actuator comprises a rod configured to contact the mirror frame, and a piezoelectric transducer configured to move the respective rod (Fig. 1, piezoelectric members 16a, 16b; mirror 12, riven member 38 as a rod, mirror platform 48 [col. 2, lines 19, 54-59]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a piezoelectric actuator. One ordinary skill in art would have been motivated to use a piezoelectric actuator with a rod to move the mirror from a distance for free and safe movement.
Regarding claim 3, the objective assembly according to claim 2 is rejected (see above). 
Douglas-Hamilton in view of Shpizel and Um teaches the objective assembly according to claim 2.
Shpizel further teaches the kinematic support system is a three-point support system comprising two linear actuators and a pin configured to contact the mirror frame (Fig. 1 shows two spring members 24, 26, and the “mirror 20 that is pivotally mounted” [col. 6, lines 8-9]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the [device of Douglas-Hamilton in view of Shpizel to include the kinematic support system is a three-point support system comprising two linear actuators and a pin configured to contact the mirror frame as taught by Shpizel for the predictable result of allowing a simplified and controllable deflection of light beam to the target direction, for proper image collection as disclosed by Shpizel in col. 3, lines 15-24 (for controllably deflecting a light beam is provided.  The method allows for simplified deflection of the light beam … for positioning and/or moving a mirror to controllably deflect a light beam).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Douglas-Hamilton et al. in view of Shpizel et al. as applied to claim 1, and further in view of Chan et al. (US 9,632,327).
Regarding claim 4, the objective assembly according to claim 1 is rejected (see above). 
Douglas-Hamilton in view of Shpizel teaches the objective assembly according to claim 1.
Douglas-Hamilton and Shpizel does not explicitly teach the objective assembly of claim 1, further comprising two position-measuring magnets mounted to the mirror frame and two Hall effect sensors positioned proximal thereto.
Douglas-Hamilton and Chan are related to mirror tilt actuator. Chan teaches two position-measuring magnets mounted to the mirror frame and two Hall effect sensors positioned proximal thereto. (Fig. 12A, Hall sensors 1250a and magnetic 1210a and 1230a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hall sensors and magnetic elements as an actuator. One ordinary skill in art would have been motivated to use Hall sensors and magnetic elements as an actuator for the advantage of reducing the space taken up by the actuator as Chan teaches in col. 5, line 65-67.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Douglas-Hamilton et al. in view of Shpizel et al. as applied to claim 1, and further in view of Lenz et al. (US 6,853,448).
Regarding claim 7, the objective assembly according to claim 1 is rejected (see above). 
Douglas-Hamilton in view of Shpizel teaches the objective assembly according to claim 1.
Douglas-Hamilton in view of Shpizel doesn’t explicitly teach the restoring support is a magnetic support comprising six magnets.
Douglas-Hamilton and Lenz are related to moveable mirror device.
Lenz teaches the restoring support is a magnetic support comprising six magnets (disc-shaped magnets 18, six in the embodiment illustrated, [col. 3, lines 23-26], Fig. 2),
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the objective assembly of Douglas-Hamilton in view of Shpizel to include six magnets as taught by Lenz for the predictable result of adjusting the mirror securely and precisely into different positions as taught by Lenz in abstract and background of the invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Douglas-Hamilton et al. in view of Shpizel et al. as applied to claim 10, and further in view of Hebrink (US 2011/0255155).
Regarding claim 11, the objective assembly according to claim 10 is rejected (see above). 
Douglas-Hamilton in view of Shpizel teaches the objective assembly according to claim 10.
Douglas-Hamilton in view of Shpizel doesn’t explicitly teach first side surface of the mirror transmit the visible and ultraviolet. 
Douglas-Hamilton and Hebrink are related to mirrors.
Hebrink teaches first side surface of the mirror transmit the visible and ultraviolet (optical stack may transmit visible wavelengths (e.g., 400-700 nm) and reflect infrared wavelengths (e.g., 700-2500 nm), transmit ultraviolet wavelengths (e.g., 250-400 nm) [0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mirror where first side surface of the mirror transmits the visible and ultraviolet. One ordinary skill in art would have been motivated to use mirror where first side surface of the mirror transmits the visible and ultraviolet to use in lighting applications with specific wavelength requirement as Hebrink teaches in [0081].

Claims 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Douglas-Hamilton et al. in view of Shpizel et al. as applied to claim 10, and further in view of Kenny et al. (US 2009/0316259).
Regarding claim 12, the objective assembly according to claim 10 is rejected (see above). 
Douglas-Hamilton in view of Shpizel teaches the objective assembly according to claim 10.
Douglas-Hamilton teaches the objective assembly of claim 12, wherein a second side surface of the mirror facing the camera is uncoated or coated with an anti-reflector coating (“indicator beam 322 to the image plane, either at the eyepiece or on a camera”, [0044]). 
 	Douglas-Hamilton in view of Shpizel doesn’t explicitly teach beam is transmitted therethrough and reflected by the underside of the coating on the first side surface of the mirror.
Douglas-Hamilton and Kenny are related to mirrors. 
Kenny teaches the indicator beam is reflected by the coating on the first side surface of the mirror and the indicator beam is reflected by the coating on the first side surface of the mirror (Fig. 5B, coating on the first side surface 532 of the mirror 530 and “indicator path 334”, [0032], “only the front face of the mirror is coated with an IR reflective coating 532. The back side of the mirror 530 permits that indicator beam to be transmitted through the mirror and reflected off the underside of the reflective layer”, [0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mirror where the beams are reflected by the coating on the one side surface of the mirror. One ordinary skill in art would have been motivated to use a mirror where only the front face of the mirror is coated, which reflects from both sides, as Kenny disclosed in Fig. 5B, for the predictable result of simplicity and cost saving.
Regarding claim 13, the objective assembly according to claim 12 is rejected (see above). 
Douglas-Hamilton in view of Shpizel and Kenny teaches the objective assembly according to claim 12.
Kenny further teach the objective assembly, wherein the coating on the first side surface of the mirror is configured to preferentially simultaneously reflect both the laser beam wavelength and the indicator beam wavelength (see Fig. 5B and “only the front face of the mirror is coated with an IR reflective coating 532. The back side of the mirror 530 permits that indicator beam to be transmitted through the mirror and reflected off the underside of the reflective layer”, [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mirror where the coating on the first side surface of the mirror is configured to preferentially simultaneously reflect both the laser beam wavelength and the indicator beam wavelength as taught by Kenny. One ordinary skill in art would have been motivated to use a mirror where the coating on the first side surface of the mirror is configured to preferentially simultaneously reflect both the laser beam wavelength and the indicator beam wavelength, as Kenny disclosed in Fig. 5B, for the predictable result of simplicity and cost saving.
Regarding claim 14, the objective assembly according to claim 10 is rejected (see above). 
Douglas-Hamilton in view of Shpizel teaches the objective assembly according to claim 10.
Douglas-Hamilton teaches a second side surface of the mirror facing the camera and the indicator beam is reflected by the second side surface of the mirror (see Fig. 1A). 
Douglas-Hamilton in view of Shpizel doesn’t explicitly teach a second side includes a reflector coating or other reflection enhancing mechanism.
Douglas-Hamilton and Kenny are related to mirrors.
Kenny teaches a second side includes a reflector coating or other reflection enhancing mechanism (“Second side 538 can include a reflector coating or other reflection enhancing mechanism”, [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a reflector coating or other reflection enhancing mechanism on the second side. One ordinary skill in art would have been motivated to use a reflector coating or other reflection enhancing mechanism on the second side, as Kenny disclosed in Fig. 5A and [0033]. for the predictable result to increase the reflection of the second side for better imaging.
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6 and 8 are indicated allowable over the prior art of record for at least the reason that, even though the prior art discloses an objective assembly providing a moveable laser beam and an opposed indicator beam, the prior art fails to teach, or reasonably suggest, the restoring support is a magnetic support comprising at least three magnets, an upper magnet and a lower magnet, mounted in the objective body and arranged a predetermined distance apart in mutually repulsive mode; and an intermediate magnet mounted to the mirror frame, having an upper face attracted by the upper magnet, and a lower face repelled by the lower magnet, so that the space between the upper and lower magnets provides the intermediate magnet with a substantially constant restoring force (claim 6); and the six magnets comprise three on each side of the mirror frame, each set of three comprising an upper magnet and a lower magnet, mounted in the objective body and arranged a predetermined distance apart in mutually repulsive mode; and an intermediate magnet mounted to the mirror frame, having an upper face attracted by the upper magnet, and a lower face repelled by the lower magnet, so that the space between the upper and lower magnets provides the intermediate magnet with a substantially constant restoring force (claim 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872